UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________

JAMIN FELDER, a/k/a Mia Felder,

                              Plaintiff,
                                                             9:17-CV-0761
v.                                                           (GTS/ATB)

THOMAS, Super. of Marcy Corr. Fac., f/k/a John
Doe 2; and BRENT ROGERS, Corr. Officer,

                        Defendants.
_________________________________________

APPEARANCES:                                                 OF COUNSEL:

JAMIN FELDER
  Plaintiff, Pro Se
8440 Grand Ave., Apt. 4D
Queens, New York 11373

HON. BARBARA D. UNDERWOOD                                    TIMOTHY P. MULVEY, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
  Counsel for Defendants
615 Erie Boulevard West, Suite 102
Syracuse, New York 13204

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Jamin Felder

(“Plaintiff”) against the two above-captioned employees of the New York State Department of

Corrections and Community Supervision (“Defendants”), are (1) Defendants’ motion to dismiss

Plaintiff’s Amended Complaint for failure to prosecute pursuant to Fed. R. Civ. P. 41(b), and (2)

United States Magistrate Judge Andrew T. Baxter’s Report-Recommendation recommending

that Defendants’ motion to dismiss be granted, and that Plaintiff’s Amended Complaint be

dismissed. (Dkt. Nos. 26, 28.) None of the parties have filed objections to the Report-
Recommendation, and the deadline by which to do so has expired. (See generally Docket Sheet.)

          After carefully reviewing the relevant papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Baxter employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, Defendants’ motion to

dismiss is granted, and Plaintiff’s Amended Complaint is dismissed.

          ACCORDINGLY, it is

          ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 28) is

ACCEPTED and ADOPTED in its entirety; and it is further

          ORDERED that Defendants’ motion to dismiss Plaintiff’s Amended Complaint for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b) (Dkt. No. 26) is GRANTED; and it is

further

          ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 4) is DISMISSED, and the

Clerk of Court shall enter Judgment for Defendants and close this action.

Dated: November 13, 2018
       Syracuse, New York

                                               ____________________________________
                                               Hon Glenn T. Suddaby
                                               Chief U.S. District Judge



          1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
